Name: Commission Regulation (EC) No 1135/2001 of 8 June 2001 amending the provisions concerning sizing, presentation and labelling laid down in the marketing standards for certain fresh vegetables and amending Regulation (EC) No 659/97
 Type: Regulation
 Subject Matter: marketing;  plant product;  agri-foodstuffs
 Date Published: nan

 Avis juridique important|32001R1135Commission Regulation (EC) No 1135/2001 of 8 June 2001 amending the provisions concerning sizing, presentation and labelling laid down in the marketing standards for certain fresh vegetables and amending Regulation (EC) No 659/97 Official Journal L 154 , 09/06/2001 P. 0009 - 0011Commission Regulation (EC) No 1135/2001of 8 June 2001amending the provisions concerning sizing, presentation and labelling laid down in the marketing standards for certain fresh vegetables and amending Regulation (EC) No 659/97THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Commission Regulation (EC) No 911/2001(2), and in particular Articles 2(2) and 48 thereof,Whereas:(1) Article 2 of Regulation (EC) No 2200/96 lays down that, when adopting standards for fresh fruit and vegetables, the Commission must take account of the international standards laid down by the United Nations Economic Commission for Europe. Those standards lay down that aubergines, cauliflowers, cabbages and courgettes may be marketed in the form of miniature produce, subject to special rules on presentation and labelling. The Regulations laying down the marketing standards for those products should therefore be amended accordingly, i.e. Commission Regulation (EEC) No 1292/81 of 12 May 1981 laying down quality standards for aubergines and courgettes(3), as last amended by Regulation (EC) No 888/97(4), Commission Regulation (EEC) No 1591/87 of 5 June 1987 laying down quality standards for cabbages, Brussels sprouts, ribbed celery, and spinachs(5), as last amended by Regulation (EC) No 1168/1999(6), and Commission Regulation (EC) No 963/98 of 7 May 1998 laying down marketing standards for cauliflowers and artichokes(7), as last amended by Regulation (EC) No 2551/1999(8).(2) Some varieties of courgette, aubergine, cauliflower and cabbage can reach maturity while remaining below the minimum sizes laid down in the relevant marketing standards. The standards should therefore lay down that the size requirements do not apply to miniature produce. However, provisions must be laid down to ensure uniformity of size and suitable labelling of miniature produce.(3) There is an undeniable commercial interest in marketing mixtures of species of miniature produce. Such presentation for the miniature vegetables concerned should therefore be provided for and the corresponding provisions on labelling laid down.(4) Any risk of confusion between miniature produce and non-miniature product varieties or those that have not sufficiently developed should be avoided during withdrawal operations. To prevent misuse and to ensure that controls are effective, Commission Regulation (EC) No 659/97 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards intervention arrangements in the fruit and vegetables sector(9), as last amended by Regulation (EC) No 398/2000(10), should be amended to provide that the possibility of withdrawing produce in bulk without sizing is not extended to miniature produce.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1292/81 is amended as follows:1. In Annex II (Quality standard for aubergines), Title III (Provisions concerning sizing), the following subparagraph and the associated footnote are added: "The size requirements shall not apply to miniature produce(11)."2. In Annex II (Quality standard for aubergines), Title V (Provisions concerning presentation), paragraph A (Uniformity), the following subparagraph is inserted after the second subparagraph: "Miniature aubergines must be reasonably uniform in size. They may be mixed with other miniature products of a different type and origin."3. In Annex II (Quality standard for aubergines), Title VI (Provisions concerning marking), paragraph D (Commercial specifications), the following indent is added: "- 'mini aubergines', 'baby aubergines' or other appropriate term for miniature produce, where appropriate. Where several types of miniature produce are mixed in the same package, all products and their respective origins must be mentioned."4. In Annex III (Quality standard for courgettes), Title III (Provisions concerning sizing), the following subparagraph and the associated footnote are added: "The size requirements shall not apply to miniature produce(12)."5. In Annex III (Quality standard for courgettes), Title V (Provisions concerning presentation), paragraph A (Uniformity), the following subparagraph is inserted after the first subparagraph: "Miniature courgettes must be reasonably uniform in size. They may be mixed with other miniature products of a different type and origin."6. In Annex III (Quality standard for courgettes), Title VI (Provisions concerning marking), paragraph D (Commercial specifications), the following indent is added: "- 'mini courgettes', 'baby courgettes' or other appropriate term for miniature produce, where appropriate. Where several types of miniature produce are mixed in the same package, all products and their respective origins must be mentioned."Article 2Annex I to Regulation (EEC) No 1591/87 is amended as follows:1. In Title III (Provisions concerning sizing), the following subparagraph and the associated footnote are added: "The size requirements shall not apply to miniature produce(13)."2. In Title V (Provisions concerning presentation), paragraph A (Uniformity), the following subparagraph is inserted after the second subparagraph: "Miniature cabbages must be reasonably uniform in size. They may be mixed with other miniature products of a different type and origin."3. In Title VI (Provisions concerning marking), paragraph D (Commercial specifications), the following indent is added: "- 'mini cabbages', 'baby cabbages' or other appropriate term for miniature produce, where appropriate. Where several types of miniature produce are mixed in the same package, all products and their respective origins must be mentioned."Article 3Annex I to Regulation (EEC) No 963/98 is amended as follows:1. In Title III (Provisions concerning sizing), the following subparagraph and the associated footnote are added: "The size requirements shall not apply to miniature produce(14)."2. In Title V (Provisions concerning presentation), paragraph A (Uniformity), the following subparagraph is inserted after the first subparagraph: "Miniature cauliflowers must be reasonably uniform in size. They may be mixed with other miniature products of a different type and origin."3. In Title VI (Provisions concerning marking), paragraph D (Commercial specifications), the following indent is added: "- 'mini cauliflowers', 'baby cauliflowers' or other appropriate term for miniature produce, where appropriate. Where several types of miniature produce are mixed in the same package, all products and their respective origins must be mentioned."Article 4In Article 2(2) of Regulation (EC) No 659/97, the second subparagraph is replaced by the following: "However, tomatoes withdrawn from 16 July to 15 October, as well as miniature produce as defined in the relevant marketing standards, must comply with the applicable marketing standard."Article 5This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 129, 11.5.2001, p. 3.(3) OJ L 129, 15.5.1981, p. 38.(4) OJ L 126, 17.5.1997, p. 11.(5) OJ L 146, 6.6.1987, p. 36.(6) OJ L 141, 4.6.1999, p. 5.(7) OJ L 135, 8.5.1998, p. 18.(8) OJ L 308, 3.12.1999, p. 26.(9) OJ L 100, 17.4.1997, p. 22.(10) OJ L 50, 23.2.2000, p. 7.(11) Miniature produce means a variety or cultivar of aubergine, obtained by plant breeding and/or special cultivation techniques, excluding aubergines of non-miniature varieties which have not fully developed or are of inadequate size. All other requirements of the standards must be met.(12) Miniature produce means a variety or cultivar of aubergine, obtained by plant breeding and/or special cultivation techniques, excluding aubergines of non-miniature varieties which have not fully developed or are of inadequate size. All other requirements of the standards must be met.(13) Miniature produce means a variety or cultivar of aubergine, obtained by plant breeding and/or special cultivation techniques, excluding aubergines of non-miniature varieties which have not fully developed or are of inadequate size. All other requirements of the standards must be met.(14) Miniature produce means a variety or cultivar of aubergine, obtained by plant breeding and/or special cultivation techniques, excluding aubergines of non-miniature varieties which have not fully developed or are of inadequate size. All other requirements of the standards must be met.